            IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA

KRISTAN McKISSON,                         )
                                          )
                    Plaintiff,            )
                                          )
vs.                                       )         No. CIV-19-0282-C
                                          )
ANDREW SAUL, Commissioner                 )
of the Social Security Administration,    )
                                          )
                    Defendant.            )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This action for judicial review of the Commissioner=s denial of disability

insurance benefits was referred for initial proceedings to United States Magistrate

Judge Gary M. Purcell, consistent with 28 U.S.C. ' 636(b)(1)(B). Judge Purcell

entered a Report and Recommendation on January 14, 2020, recommending that the

decision of the Commissioner be reversed and remanded for further administrative

proceedings.    Defendant Commissioner, through counsel, has timely filed an

objection to this report, and the Court therefore considers the matter de novo.

      In the Commissioner’s Objection to this recommendation, he, in effect, urges

a post hoc rationalization, which is impermissible. The Court finds Judge Purcell’s

analysis correct in all respects.

      Accordingly, the Report and Recommendation (Dkt. No. 20) of the Magistrate

Judge is adopted in its entirety, and this matter is reversed and remanded to the
Commissioner for further administrative proceedings.   A judgment shall enter

accordingly.

      IT IS SO ORDERED this 6th February, 2020.




                                      2
